internal_revenue_service national_office legal advice memorandum date number release date index uil no case mis no tam-145856-02 cc ita b5 director appeals area taxpayer name taxpayers’ identification no years involved date of conference taxpayer address legend tam-145856-02 issue whether payments received by a u s resident_alien pursuant to interests in three foreign business enterprises created in her favor under foreign law by her father should be included in her gross_income under sec_61 conclusion the purported transfers to taxpayer do not effectively convey dominion and control of the income-producing assets involved thus ownership has not been effectively transferred to the taxpayer and she does not have income under sec_61 as a result of the payments made to her pursuant to those purported transfers facts in contract_year a when taxpayer was a minor resident in and a national of foreign nation her appointed guardian and her father executed certain documents creating gift and sub-interests in three foreign business enterprises in favor of taxpayer the documents created binding rights and obligations on the businesses and the parties under the law of foreign nation we assume for purposes of this advice that the created sub-interests are neither trusts partnerships nor corporations for u s income_tax purposes it has been represented and we expressly assume that under u s income_tax principles the enterprises are properly treated as partnerships translations of the relevant documents state that the father may demand at any time during his life the return of the gifted sub-interest and or determine how the income derived from or the proceeds from disposal of such interest are used for the benefit of taxpayer moreover father retains the right to receive and or manage any proceeds from the disposal of the interests upon the father’s death the retained rights would devolve to his wife in tax_year taxpayer and her husband hereinafter taxpayers became u s resident aliens and commenced filing joint u s income_tax returns taxpayers reported dollar_figureamounta as income on their u s income_tax return for that year attributable to the sub-interests subsequently taxpayers filed an amended_return before expiration of the relevant statute_of_limitations period for tax_year excluding the income from the foreign businesses this position together with certain collateral adjustments would result in a refund for tax_year on later years’ u s returns taxpayers did not include the sub-interest payments in income taxpayers attached form_8275 disclosure statement to their tax_year return noting that the income from the three foreign enterprises was being excluded because the father retained sufficient ownership interests such that for u s income_tax purposes the assignment_of_income_doctrine prevented the transfers from being effective tam-145856-02 consistent with their position as stated on form_8275 taxpayers now argue that the transfers of the sub-interests are essentially without substance for purposes of establishing ownership under the internal_revenue_code they contend that under u s tax principles the transfers are properly treated as anticipatory assignments of income which have no effect in shifting the responsibility for income_taxation the service relying on sec_61 has included in taxpayer’s income the payments made to her for tax_year sec_1 and tax_year is closed this treatment gives rise to the following deficiencies tax_year dollar_figureamountc tax_year dollar_figureamountd tax_year dollar_figureamounte law and analysis under sec_61 of the internal_revenue_code except where otherwise provided gross_income means all income from whatever sources derived including but not limited to certain categories thereunder enumerated because the parties agree that the payments in issue here from the foreign business enterprises would be the functional equivalent of distributive shares of domestic_partnership income see sec_61 it is assumed that specific characterization is appropriate see revrul_93_4 1993_1_cb_225 that characterization would be appropriate however only in so far as the initial source payout from the business_enterprise is concerned see revrul_73_254 1973_1_cb_613 the judicially-created assignment_of_income_doctrine applies in determining which taxpayer must include an item_of_income under the doctrine income from personal services eg wages must be included in the gross_income of the person who rendered the services 281_us_111 similarly income from property eg rents must be included in the gross_income of the person who owns the property 300_us_5 mere legal_title is not dispositive of ownership the significant factual inquiry goes to the actual beneficial_interest and who controls the economic benefits or shoulders the burdens of that property see eg 80_tc_1090 aff’d 765_f2d_1051 11th cir 95_tc_74 58_tc_267 taxpayer maintains that if there were two u s taxpayers involved her father would still be liable for u s income taxes on any income generated by the assets legally transferred if the degree and manner of control_over the income-producing property is not significantly altered by the purported transfer then the incidence of taxation does not shift see p r farms inc v commissioner tcmemo_1984_549 under sec_102 gifts are specifically excluded from gross_income once the payments passed to taxpayer through her father’s control even if merely his constructive control the nature of the payment must necessarily be reexamined the actual nature of the payments to the daughter-as received in her hands--determines whether she has gross_income under the code ie a distributive_share of partnership income or a gift from her father or mother in the event of his death while this tam-145856-02 determination might involve a factual inquiry the ultimate characterization is a legal determination whether the doctrine prohibiting the anticipatory_assignment_of_income is invoked or the payments are ruled gifts under sec_102 from the father to the taxpayer the relevant inquiry is the same did the father retain dominion and control-and hence ownership-of the foreign assets purported sale transactions and alleged gifts must meet the same test to be effective transfers of ownership and thus effective transfers of the incidence of income_taxation see eg 40_tc_282 aff’d 336_f2d_134 2d cir cert_denied 380_us_908 purported sale urbanovsky v commissioner tcmemo_1965_276 purported gift there must be a significant change in the economic relationship of the transferor to the property involved to effect a valid transfer of that property for income_tax purposes see 731_f2d_1417 9th cir aff’g 79_tc_714 if the transferor retains dominion and control then ownership and the incidence of income_taxation thereon has not been shifted see eg chase v commissioner tcmemo_1990_164 aff’d 926_f2d_737 8th cir 80_tc_331 the facts presented support the finding that taxpayer’s father retained the essential right to receive the income generated by the enterprise he retains the right to call back this income throughout his life and has passed that right in the event of his death to his wife any payouts from the enterprises appear to be subject_to his decision to do with what he wishes-including those payments due to his daughter on her sub- interests the fact of the father’s control of the payments is insurmountable irrespective of whether he has ultimately gifted those amounts to the daughter on the basis of the specific language of the ineffectual transferring documents cited above the legal conclusion based upon the facts presented is that for u s income_tax purposes beneficial_ownership never really changed the taxpayer has not received effective ownership of the sub-interests and thus has no gross_income with respect to the sub-interests in question accordingly the taxpayer's u s taxable_income does not include any amounts attributable to the sub-interests caveat we express no opinion as to u s gift_tax implications if any of these transactions under sec_2501 and sec_2511 of the code a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
